Title: To James Madison from James Lewis, 20 May 1803 (Abstract)
From: Lewis, James
To: Madison, James


20 May 1803, Albemarle County. “Colo Monroe wrote me some time since that If I could not do without that I might draw on you for Two-hundred and fifty dollars you will therefore oblidge me by Transmiting me that Sum on his acct. You will Oblidge me to cut the Bank notes in two & ⟨r⟩etain one half for a post or two for fear of a miscariage. Should there be any letters at your office from colo Monroe to me forward them as Early as possible should there be none let me know if you have heard from him Since his Sailing.”
 

   
   RC (DLC). 1 p.


